|-i FITZSIMMONS, J.,
concurring with reasons.
I respectfully concur with the majority for the following reasons. The issues of domicile and residence are born from such similar parents that many see it as a sibling struggle. I agree that the key to domicile is “intent.” This is the heart of whether one resides or is domiciled in a particular location. I would respectfully disagree that in order for one to be domiciled, that one needs to “reside” at that location the majority of the time. In my view, such a requirement negates the concept of “intent.” Under the facts of this case, it is clear that there was never a true intent to be domiciled in the required district: his driver’s license address was not in that district; he had not resided in a physical structure in the required district; and, he had not lived in that district for the requisite time frame.